Name: Council Decision 2012/255/CFSP of 14Ã May 2012 amending Decision 2011/427/CFSP extending the mandate of the European Union Special Representative in Afghanistan
 Type: Decision
 Subject Matter: Asia and Oceania;  international affairs;  EU finance
 Date Published: 2012-05-15

 15.5.2012 EN Official Journal of the European Union L 126/8 COUNCIL DECISION 2012/255/CFSP of 14 May 2012 amending Decision 2011/427/CFSP extending the mandate of the European Union Special Representative in Afghanistan THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union and, in particular, Article 28, Article 31(2) and Article 33 thereof, Having regard to the proposal from the High Representative of the Union for Foreign Affairs and Security Policy, Whereas: (1) On 22 March 2010, the Council adopted Decision 2010/168/CFSP (1) appointing Mr Vygaudas USACKAS as European Union Special Representative (EUSR) in Afghanistan. (2) On 18 July 2011, the Council adopted Decision 2011/427/CFSP (2) extending the mandate of the EUSR until 30 June 2012. The financial reference amount provided for to cover the expenditure related to the mandate of the EUSR until that date was set at EUR 3 560 000. The financial reference amount should be increased in order to allow for additional operational needs of the EUSR. (3) Decision 2011/427/CFSP should be amended accordingly, HAS ADOPTED THIS DECISION: Article 1 Article 5(1) of Decision 2011/427/CFSP shall be replaced by the following: 1. The financial reference amount intended to cover the expenditure related to the mandate of the EUSR in the period from 1 September 2011 to 30 June 2012 shall be EUR 3 860 000.. Article 2 This Decision shall enter into force on the date of its adoption. Done at Brussels, 14 May 2012. For the Council The President C. ASHTON (1) OJ L 75, 23.3.2010, p. 22. (2) OJ L 188, 19.7.2011, p. 34.